DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 12/11/2020 has been entered.  Claims 1, 5-14, 18-26 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the rejection(s) of claims 1, 5-14, 18-26 under 35 U.S.C. § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
However, Examiner notes that the claims amendments revert the claims back to the previously rejected claims submitted on 5/5/2020, and thus would be rejected under 35 U.S.C. § 103 according to the same rationale as that of the Final Rejection dated 5/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MATTHEW P. DENG on 2/8/2021; see attached PTO-413.

The application has been amended as follows: 

1. (Currently Amended) A method for publishing a cloud resource, comprising: 
receiving, by a first application (APP), a usage request for a cloud resource stored in a second APP; 
calling, according to the usage request, an APP service page containing the cloud resource, for a user to select a to-be-used cloud resource in the APP service page containing the cloud resource; 
receiving address information of the to-be-used cloud resource sent by the APP service page; and 
publishing the to-be-used cloud resource according to the address information of the to-be- used cloud resource; 
wherein the publishing the to-be-used cloud resource according to the address information of the to-be-used cloud resource comprises: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; downloading, by the first APP, the to-be-used cloud resource from the address to a terminal device, , by the first APP, the to-be-used cloud resource to a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the publishing the to-be-used cloud resource according to the address information of the to-be-used cloud resource comprises: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address of the to-be-used cloud resource to a server of the first APP, causing the server of the first APP to download the to-be-used cloud resource from the address and store the to-be-used cloud resource on a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the publishing the to-be-used cloud resource according to the address information of the to-be-used cloud resource comprises: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address to a server of the first APP for storage; and downloading, by the first APP, the to-be-used cloud resource from the address stored in the server of the first APP, and publishing the to-be-used cloud resource.

9. (Currently Amended) A method for publishing a cloud resource, comprising: 
determining a to-be-used cloud resource selected by a user, when an application (APP) service page containing a cloud resource stored in a second application (APP) is called by a first APP; and 
sending address information of the to-be-used cloud resource to the first APP, so that the first APP can publish the to-be-used cloud resource according to the address information; 
, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; downloading, by the first APP, the to-be-used cloud resource from the address to a terminal device, and uploading, by the first APP, the to-be-used cloud resource to a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the first APP publishes the to-be-used cloud resource according to the address information by: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address of the to-be-used cloud resource to a server of the first APP, causing the server of the first APP to download the to-be-used cloud resource from the address and store the to-be-used cloud resource on a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the first APP publishes the to-be-used cloud resource according to the address information by: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address to a server of the first APP for storage; and downloading, by the first APP, the to-be-used cloud resource from the address stored in the server of the first APP, and publishing the to-be-used cloud resource.

14. (Currently Amended) An apparatus for publishing a cloud resource, comprising: 
at least one processor; and 
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 

calling, according to the usage request, an APP service page containing the cloud resource, for a user to select a to-be-used cloud resource in the APP service page; 
receiving address information of the to-be-used cloud resource sent by the APP service page; and 
publishing the to-be-used cloud resource according to the address information of the to-be- used cloud resource; 
wherein the publishing the to-be-used cloud resource according to the address information of the to-be-used cloud resource comprises: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; downloading, by the first APP, the to-be-used cloud resource from the address to a terminal device, and uploading, by the first APP, the to-be-used cloud resource to a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the publishing the to-be-used cloud resource according to the address information of the to-be-used cloud resource comprises: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address of the to-be-used cloud resource to a server of the first APP, causing the server of the first APP to download the to-be-used cloud resource from the address and store the to-be-used cloud resource on a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address to a server of the first APP for storage; and downloading, by the first APP, the to-be-used cloud resource from the address stored in the server of the first APP, and publishing the to-be-used cloud resource.

22. (Currently Amended) An apparatus for publishing a cloud resource, comprising: 
at least one processor; and 
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
determining a to-be-used cloud resource selected by a user, when an application (APP) service page containing a cloud resource stored in a second application (APP) is called by a first APP; and 
sending address information of the to-be-used cloud resource to the first APP, so that the first APP can publish the to-be-used cloud resource according to the address information; 
wherein the first APP publishes the to-be-used cloud resource according to the address information by: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; downloading, by the first APP, the to-be-used cloud resource from the address to a terminal device, and uploading, by the first APP, the to-be-used cloud resource to a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the first APP publishes the to-be-used cloud resource according to the address information by: determining, by the first APP, an address of the to-be-used cloud resource according to , by the first APP, the address of the to-be-used cloud resource to a server of the first APP, causing the server of the first APP to download the to-be-used cloud resource from the address and store the to-be-used cloud resource on a resource server of the first A PP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of the first APP, and publishing the to-be-used cloud resource; or 
wherein the first APP publishes the to-be-used cloud resource according to the address information by: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; sending, by the first APP, the address to a server of the first APP for storage; and downloading, by the first APP, the to-be-used cloud resource from the address stored in the server of the first APP, and publishing the to-be-used cloud resource.

Allowable Subject Matter
Claims 1, 5-14, 18-26 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1, 5-14, 18-26 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “wherein the publishing the to-be-used cloud resource according to the address information of the to-be-used cloud resource comprises: determining, by the first APP, an address of the to-be-used cloud resource according to the address information of the to-be-used cloud resource; downloading, by the first APP, the to-be-used cloud resource from the address to a terminal device, and uploading, by the first APP, the to-be-used cloud resource to a resource server of the first APP; and acquiring, by the first APP, the to-be-used cloud resource from the resource server of 
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art and found new references (see attached PTO-892), but the references do not teach a first app publishing a cloud resource stored in a second app where all the determining/sending/downloading/uploading/etc. steps are solely executed by the first app as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441